Citation Nr: 9918124	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-33 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
psychoneurosis, hysteria, currently evaluated as 30 
percent disabling.

2. Entitlement to service connection for hypertension, status 
post cerebral vascular accident, secondary to the 
psychoneurosis, hysteria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1997, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Review of the record reveals that in May 1997 the appellant 
submitted a claim for an increased disability evaluation for 
psychoneurosis, hysteria and for service connection for 
residuals of a stroke due to hypertension secondary to his 
service-connected psychiatric disorder.  Documentation of 
record reflects that in February 1997 the appellant suffered 
a cerebral vascular accident.  In July 1997, the appellant 
underwent VA psychiatric examination in conjunction with his 
request for an increase in compensation benefits.  On 
examination, the appellant was confused and disoriented and 
was unable to answer any questions related to his service-
connected psychiatric disability.  It was further noted that 
there were no records available for review and based upon the 
appellant's condition, a thorough examination could not be 
accomplished.  The examiner recommended that the appellant be 
scheduled for another psychiatric examination and indicated 
that the new examiner should be provided with all available 
medical and psychiatric records for review prior to the 
examination.  The record does not reflect that the appellant 
has been afforded the opportunity to be examined again as 
recommended by the VA examiner in July 1997.  

In view of the circumstances surrounding the appellant's 
overall health and the VA psychiatric examiner's 
recommendation, coupled with the lack of recent medical 
evidence addressing the nature and extent of the appellant's 
service-connected psychiatric disability, the Board concludes 
that additional medical development is necessary in this 
case.  Accordingly, in an effort to assist the appellant and 
to ensure due process, this case is REMANDED to the RO for 
the following action:

1. The appellant, with the assistance of 
his representative, should be asked to 
provide a list of all medical 
treatment that he has received for his 
service-connected psychiatric disorder 
from 1997 to the present time.  The RO 
should make arrangements in order to 
obtain the records from all the 
sources reported by the appellant.  If 
private treatment is reported and 
those records are not obtained, the 
appellant should be provided with 
information concerning the negative 
results, and afforded an opportunity 
to obtain the records.  All records 
obtained should be associated with the 
claims folder.  

2. The appellant should be provided an 
opportunity to submit additional 
argument and/or evidence in support of 
the claims currently on appeal while 
the case is in remand status.  Quarles 
v. Derwinski, 3 Vet.App. 129 (1992).

3. The RO should schedule the appellant 
for a VA psychiatric examination in an 
effort to determine the current 
severity of the service-connected 
psychoneurosis, hysteria.  All 
appropriate tests and studies should 
be conducted as deemed necessary.  The 
examiner is requested to review the 
claims folder prior to the examination 
and to indicate that such review has 
been conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner 
should review the results of any 
testing prior to completion of the 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

4. The examiner should be requested to 
provide an opinion regarding the 
relationship, if any, between the 
appellant's hypertension, cerebral 
vascular accident and his service-
connected psychiatric disability.  
Specifically, the examiner should 
express an opinion as to whether the 
appellant's psychiatric disorder 
caused the stroke or whether the 
psychiatric disorder adversely 
affects, or aggravates, the 
hypertension and/or residuals of the 
stroke.

5. Upon completion of the above, the RO 
should readjudicate the claims for an 
increased disability evaluation for 
psychoneurosis, hysteria and for 
service connection for hypertension, 
status post stroke, secondary to the 
service-connected psychoneurosis.

6. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy 
v. Principi, 3 Vet.App. 461, 464 
(1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).

If the benefits remain denied, the appellant should be 
furnished a Supplemental Statement of the Case (SSOC) which 
provides citation to and discussion of the relevant law and 
regulations and they should be provided a reasonable period 
of time in which to respond to the SSOC.  Thereafter, and in 
accordance with the current appellate procedures, the claims 
folder should be returned to the Board for completion of 
appellate review.  The appellant need take no action until 
otherwise notified

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


